Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

Applicant’s remarks dated 10/15/20 has been entered.  Claims 3, 4, and 13 are cancelled. Claims 1-2, 5-12 and 14-23 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 3/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10185952 has been reviewed and is accepted.  The terminal disclaimer has been accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vanessa Bell on March 2, 2021. The application has been amended as follows: 
The language in claim 1 has been replaced with the following:
--1. (Currently Amended) A server computer comprising:
a processor; and
a non-transitory computer-readable medium comprising code, executable by the processor, to implement a method comprising:
receiving a first authorization request message, from a first terminal with a contact reader, for a contact payment transaction with a portable device comprising a contact interface and a contactless interface; and
responsive to the first authorization request message, transmitting a first authorization response message comprising an indication whether or not the payment transaction is authorized and a command to enable the contactless interface of the portable device, wherein the indication and the command are sent together, and responsive to the command, [[;]]
thereby causing the contactless interface to 

The language in claim 10 has been replaced with the following:
--10. (Currently Amended) A method comprising:
receiving, by a server computer, a first authorization request message, from a first terminal with a contact reader, for a contact payment transaction with a portable device comprising a contact interface and a contactless interface; and
responsive to the first authorization request message, transmitting, by the server computer, a first authorization response message comprising a command to enable the contactless interface of the portable device, and responsive to the command, [[;]]
thereby causing the contactless interface to 

The language in claim 19 has been replaced with the following:
--19. (Currently Amended) A method comprising:
receiving, by a server computer, a request to disable contactless operation of a portable device comprising a contact interface and a contactless interface;
receiving, by the server computer, an authorization request message, from a terminal, for a payment transaction with the portable device; and
responsive to the authorization request message, transmitting, by the server computer, an authorization response message comprising an indication whether or not the payment transaction is authorized and a command to disable the contactless interface of the portable device, wherein the indication and the command are sent together, and responsive to the command, [[;]]
thereby causing the contactless interface to . --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by the Applicant on 10/15/20.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 

March 4, 2021